COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Jay H. Cohen, Individually and as Trustee of the JHC Trust I and II v.
                          Sandcastle Homes, Inc.
                                              ...

                          Jay H. Cohen, Individually and as Trustee of the JHC Trust I and II v.
                          NewBiss Property, L.P.

Appellate case number:    01-13-00267-CV & 01-13-00233-CV

Trial court case number: 2010-20973A & 2010-20973A

Trial court:              234th District Court of Harris County

Date motion filed:        April 27, 2015

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is   DENIED      GRANTED.


Judge’s signature:             /s/ Sherry Radack
                          Acting individually    Acting for the Court

Panel consists of: Chief Justice Sherry Radack and Justices Massengale and Huddle; Justice
Massengale would grant appellant’s motion for rehearing


Date: September 24, 2015